EXHIBIT 10.2

 

EXECUTION COPY

 

PLEDGE AND SECURITY AGREEMENT

 

Dated as of June 29, 2005

 

among

 

KNOLOGY, INC.

as a Grantor

 

and

 

Each Other Grantor

From Time to Time Party Hereto

 

and

 

CREDIT SUISSE,

CAYMAN ISLANDS BRANCH,

as Collateral Agent

 

WEIL, GOTSHAL & MANGES LLP

767 FIFTH AVENUE

NEW YORK, NEW YORK 10153-0119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page


--------------------------------------------------------------------------------

ARTICLE I            DEFINED TERMS    1     Section 1.1   Definitions    1    
Section 1.2   Certain Other Terms    5 ARTICLE II          GRANT OF SECURITY
INTEREST    6     Section 2.1   Collateral    6     Section 2.2   Grant of
Security Interest in Collateral    7     Section 2.3   Cash Collateral Accounts
   7 ARTICLE III         REPRESENTATIONS AND WARRANTIES    7     Section 3.1  
Title; No Other Liens    8     Section 3.2   Perfection and Priority    8    
Section 3.3   Jurisdiction of Organization; Chief Executive Office    8    
Section 3.4   Inventory and Equipment    8     Section 3.5   Pledged Collateral
   9     Section 3.6   Accounts    9     Section 3.7   Intellectual Property   
9     Section 3.8   Deposit Accounts; Securities Accounts    10     Section 3.9
  Commercial Tort Claims    10 ARTICLE IV        COVENANTS    10     Section 4.1
  Generally    10     Section 4.2   Maintenance of Perfected Security Interest;
Further Documentation    11     Section 4.3   Changes in Locations, Name, Etc   
11     Section 4.4   Pledged Collateral    12     Section 4.5   Accounts    13  
  Section 4.6   Delivery of Instruments and Chattel Paper    13     Section 4.7
  Intellectual Property    14     Section 4.8   Vehicles    15     Section 4.9  
Payment of Obligations    15     Section 4.10   Insurance    16     Section 4.11
  Notice of Commercial Tort Claims    16 ARTICLE V         REMEDIAL PROVISIONS
   16     Section 5.1   Code and Other Remedies    16     Section 5.2   Accounts
and Payments in Respect of General Intangibles    17     Section 5.3   Pledged
Collateral    18

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page


--------------------------------------------------------------------------------

    Section 5.4   Proceeds to be Turned Over To Collateral Agent    19    
Section 5.5   Registration Rights    19     Section 5.6   Deficiency    20
ARTICLE VI        THE COLLATERAL AGENT    21     Section 6.1   Collateral
Agent’s Appointment as Attorney-in-Fact    21     Section 6.2   Duty of
Collateral Agent    23     Section 6.3   Authorization of Financing Statements
   23     Section 6.4   Authority of Collateral Agent    23 ARTICLE
VII      MISCELLANEOUS    24     Section 7.1   Amendments in Writing    24    
Section 7.2   Notices    24     Section 7.3   No Waiver by Course of Conduct;
Cumulative Remedies    24     Section 7.4   Successors and Assigns    24    
Section 7.5   Counterparts    24     Section 7.6   Severability    25    
Section 7.7   Section Headings    25     Section 7.8   Entire Agreement    25  
  Section 7.9   Governing Law    25     Section 7.10   Additional Grantors    25
    Section 7.11   Release of Collateral    25     Section 7.12   Reinstatement
   26

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ANNEXES AND SCHEDULES

 

Annex 1    Form of Deposit Account Control Agreement Annex 2    Form of
Securities Account Control Agreement Annex 3    Form of Pledge Amendment Annex 4
   Form of Joinder Agreement Annex 5    Form of Short Form Intellectual Property
Security Agreement Schedule 1    Jurisdiction of Organization; Principal
Executive Office Schedule 2    Pledged Collateral Schedule 3    Filings Schedule
4    Location of Inventory and Equipment Schedule 5    Intellectual Property
Schedule 6    Bank Accounts; Control Accounts Schedule 7    Commercial Tort
Claims

 

iii



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT, dated as of June 29, 2005, by KNOLOGY, INC., a
Delaware corporation (the “Borrower”) and each of the other entities listed on
the signature pages hereof or that becomes a party hereto pursuant to Section
7.10 (Additional Grantors) (each a “Grantor” and, collectively with the
Borrower, the “Grantors”), in favor of CREDIT SUISSE, acting through one or more
of its branches (“CSFB”), as agent (in such capacity, the “Collateral Agent”)
for the Secured Parties (as defined in the Credit Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the First Lien Credit Agreement, dated as of June 29, 2005
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and
Issuers party thereto and CSFB, as Administrative Agent and Collateral Agent for
the Lenders and Issuers, the Lenders and the Issuers have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Grantors other than the Borrower are party to the Guaranty pursuant
to which they have guaranteed the Obligations (as defined in the Credit
Agreement); and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Issuers to make their respective extensions of credit to the Borrower under the
Credit Agreement that the Grantors shall have executed and delivered this
Agreement to the Collateral Agent;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Collateral Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrower thereunder, each Grantor hereby agrees with the Collateral Agent
as follows:

 

ARTICLE I DEFINED TERMS

 

Section 1.1 Definitions

 

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement.

 

(b) Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, including the following terms (which are
capitalized herein):

 

“Account Debtor”

 

“Account”

 

“Certificated Security”

 

“Chattel Paper”

 

“Commercial Tort Claim”



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

“Commodity Account”

 

“Control Account”

 

“Deposit Account”

 

“Documents”

 

“Entitlement Holder”

 

“Entitlement Order”

 

“Equipment”

 

“Financial Asset”

 

“General Intangible”

 

“Goods”

 

“Instruments”

 

“Inventory”

 

“Investment Property”

 

“Letter of Credit Right”

 

“Proceeds”

 

“Securities Account”

 

“Securities Intermediary”

 

“Security”

 

“Security Entitlement”

 

(c) The following terms shall have the following meanings:

 

“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grant of Security Interest in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grant of Security Interest in Collateral), (i) all Stock and Stock Equivalents
of any Person that are acquired by any Grantor after the date hereof, together
with all certificates, instruments or other documents representing any of the
foregoing and all Security Entitlements of any Grantor in respect of any of the
foregoing, (ii) all additional Indebtedness from time to time owed to any
Grantor by any obligor on the Pledged Debt Instruments and the Instruments
evidencing such Indebtedness and (iii) all interest, cash, Instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any of the foregoing. “Additional
Pledged Collateral” may be General Intangibles, Instruments or Investment
Property.

 

2



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

“Agreement” means this Pledge and Security Agreement.

 

“Collateral” has the meaning specified in Section 2.1 (Collateral).

 

“Collateral Agent” has the meaning specified in the preamble to this Agreement.

 

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee granting any right under any Copyright, including the grant of any
right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit or sell materials derived from any Copyright.

 

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and (b)
the right to obtain all renewals thereof.

 

“Deposit Account Control Agreement” means a letter agreement, substantially in
the form of Annex 1 (Form of Deposit Account Control Agreement) (with such
changes as may be agreed to by the Collateral Agent), executed by the Grantor,
the Collateral Agent and the relevant financial institution.

 

“Excluded Equity” means any Voting Stock in excess of 66% of the total
outstanding Voting Stock of any direct Subsidiary of any Grantor that is a
Non-U.S. Person. For the purposes of this definition, “Voting Stock” means, as
to any issuer, the issued and outstanding shares of each class of capital stock
or other ownership interests of such issuer entitled to vote (within the meaning
of Treasury Regulations § 1.956-2(c)(2)).

 

“Excluded Property” means, collectively, (a) Excluded Equity, (b) any permit,
lease, license, contract, instrument or other agreement held by any Grantor that
prohibits or requires the consent of any Person other than the Borrower and its
Affiliates as a condition to the creation by such Grantor of a Lien thereon, or
any permit, lease, license contract or other agreement held by any Grantor
(including any Communications License, CATV Franchise or PUC Authorization) to
the extent that any Requirement of Law applicable thereto prohibits the creation
of a Lien thereon, but only, in each case, to the extent, and for so long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC or any other Requirement of Law and (c) Equipment owned
by any Grantor that is subject to a purchase money Lien or a Capital Lease if
the contract or other agreement in which such Lien is granted (or in the
documentation providing for such Capital Lease) prohibits or requires the
consent of any Person other than the Borrower and its Affiliates as a condition
to the creation of any other Lien on such Equipment; provided, however,
“Excluded Property” shall not include any Proceeds, substitutions or
replacements of Excluded Property (unless such Proceeds, substitutions or
replacements would constitute Excluded Property).

 

“Intellectual Property” means, collectively, all rights, priorities and
privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or

 

3



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

foreign laws or otherwise, including Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks, Trademark Licenses, trade secrets and Internet
domain names, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

 

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor or any of its Subsidiaries to any of its Subsidiaries or another Grantor
or to any Subsidiary of the Borrower.

 

“LLC” means each limited liability company in which a Grantor has an interest,
including those set forth on Schedule 2 (Pledged Collateral).

 

“LLC Agreement” means each operating agreement with respect to a LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.

 

“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

 

“Partnership” means each partnership in which a Grantor has an interest,
including those set forth on Schedule 2 (Pledged Collateral).

 

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.

 

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all applications for letters patent of the United States or any other
country and all divisionals, continuations and continuations-in-part thereof and
(c) all rights to obtain any reissues, continuations or continuations-in-part of
the foregoing.

 

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, have manufactured,
use, import, sell or offer for sale any invention covered in whole or in part by
a Patent.

 

“Pledged Certificated Stock” means all Certificated Securities and any other
Stock and Stock Equivalent of a Person evidenced by a certificate, Instrument or
other equivalent document, in each case owned by any Grantor, including all
Stock listed on Schedule 2 (Pledged Collateral).

 

“Pledged Collateral” means, collectively, the Pledged Stock, Pledged Debt
Instruments, any other Investment Property of any Grantor, all chattel paper,
certificates or other Instruments representing any of the foregoing and all
Security Entitlements of any Grantor in respect of any of the foregoing. Pledged
Collateral may be General Intangibles, Instruments or Investment Property.

 

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
Instruments evidencing any Indebtedness owed to such Grantor, including all
Indebtedness described on Schedule 2 (Pledged Collateral), issued by the
obligors named therein.

 

4



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock. For purposes of this Agreement, the term “Pledged Stock”
shall not include any Excluded Equity.

 

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not a Pledged Certificated Stock, including all right, title and
interest of any Grantor as a limited or general partner in any Partnership or as
a member of any LLC and all right, title and interest of any Grantor in, to and
under any Partnership Agreement or LLC Agreement to which it is a party.

 

“Securities Account Control Agreement” means a letter agreement, substantially
in the form of Annex 2 (Form of Securities Account Control Agreement) (with such
changes as may be agreed to by the Collateral Agent), executed by the relevant
Grantor, the Collateral Agent and the relevant Approved Securities Intermediary.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and, in each case, all goodwill
associated therewith, whether now existing or hereafter adopted or acquired, all
registrations and recordings thereof and all applications in connection
therewith, in each case whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common-law rights related thereto, and (b) the right to obtain all renewals
thereof.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Delaware; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Collateral Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Delaware, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.

 

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

 

Section 1.2 Certain Other Terms

 

(a) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”

 

(b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.

 

5



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

(c) References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e) Where the context requires, provisions relating to any Collateral, when used
in relation to a Grantor, shall refer to such Grantor’s Collateral or any
relevant part thereof.

 

(f) Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.

 

(g) The term “including” means “including without limitation” except when used
in the computation of time periods.

 

(h) The terms “Lender,” “Issuer,” “Administrative Agent,” “Collateral Agent” and
“Secured Party” include their respective successors.

 

(i) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.

 

ARTICLE II GRANT OF SECURITY INTEREST

 

Section 2.1 Collateral

 

For the purposes of this Agreement, all of the following property now owned or
at any time hereafter acquired by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interests is collectively
referred to as the “Collateral”:

 

(a) all Accounts;

 

(b) all Chattel Paper;

 

(c) all Deposit Accounts;

 

(d) all Documents;

 

(e) all Equipment;

 

(f) all General Intangibles;

 

(g) all Instruments;

 

(h) all Inventory;

 

(i) all Investment Property;

 

6



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

(j) all Letter-of-Credit Rights;

 

(k) all Vehicles;

 

(l) the Commercial Tort Claims described on Schedule 7 (Commercial Tort Claims)
and on any supplement thereto received by the Collateral Agent pursuant to
Section 4.10 (Notice of Commercial Tort Claims);

 

(m) all books and records pertaining to the other property described in this
Section 2.1;

 

(n) all property of any Grantor held by the Collateral Agent or any other
Secured Party, including all property of every description, in the possession or
custody of or in transit to the Collateral Agent or such Secured Party for any
purpose, including safekeeping, collection or pledge, for the account of such
Grantor or as to which such Grantor may have any right or power;

 

(o) all other Goods, fixtures and personal property of such Grantor, whether
tangible or intangible and wherever located; and

 

(p) to the extent not otherwise included, all Proceeds of the foregoing;

 

provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.

 

Section 2.2 Grant of Security Interest in Collateral

 

Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Collateral Agent for the benefit of the Secured Parties,
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in, all of its right, title and interest in, to and
under the Collateral of such Grantor; provided, however, that if and when any
property that at any time constituted Excluded Property becomes Collateral, the
Collateral Agent shall have, and at all times from and after the date hereof be
deemed to have had, a security interest in such property.

 

Section 2.3 Cash Collateral Accounts

 

The Collateral Agent may establish a Deposit Account at any bank or financial
institution (including any of its Affiliates) which shall be designated as “CSFB
– Knology, Inc. Cash Collateral Account”. Such Deposit Account shall be a Cash
Collateral Account.

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the Issuers and the Collateral Agent to enter into the
Credit Agreement, each Grantor hereby represents and warrants each of the
following to the Collateral Agent, the Lenders, the Issuers and the other
Secured Parties:

 

7



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

Section 3.1 Title; No Other Liens

 

Except for the Lien granted to the Collateral Agent pursuant to this Agreement
and the other Liens permitted to exist on the Collateral under the Credit
Agreement, such Grantor (a) is the record and beneficial owner of the Pledged
Collateral pledged by it hereunder constituting Instruments or Certificated
Securities, (b) is the Entitlement Holder of all such Pledged Collateral
constituting Investment Property held in a Securities Account and (c) has rights
in or the power to transfer each other item of Collateral in which a Lien is
granted by it hereunder, free and clear of any other Lien.

 

Section 3.2 Perfection and Priority

 

The security interest granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of the Collateral
Agent in the Collateral for which perfection is governed by the UCC or filing
with the United States Copyright Office upon (a) in the case of all Collateral
in which a security interest may be perfected by filing a financing statement
under the UCC, the completion of the filings and other actions specified on
Schedule 3 (Filings) (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to the Collateral Agent in
completed and duly executed form), (b) the delivery to the Collateral Agent of
all Collateral consisting of Instruments and Certificated Securities, in each
case properly endorsed for transfer to the Collateral Agent or in blank, (c) the
execution of Securities Account Control Agreements with respect to Investment
Property not in certificated form, (d) the execution of Deposit Account Control
Agreements with respect to all Deposit Accounts of a Grantor and (e) all
appropriate filings having been made with the United States Copyright Office.
Such security interest shall be prior to all other Liens on the Collateral
except for Customary Permitted Liens having priority over the Collateral Agent’s
Lien by operation of law or otherwise as permitted under the Credit Agreement.

 

Section 3.3 Jurisdiction of Organization; Chief Executive Office

 

Such Grantor’s jurisdiction of organization, legal name, organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 1 (Jurisdiction of Organization; Principal Executive
Office) and such Schedule 1 (Jurisdiction of Organization; Principal Executive
Office) also lists all jurisdictions of incorporation, legal names and locations
of such Grantor’s chief executive office or sole place of business for the five
years preceding the date hereof.

 

Section 3.4 Inventory and Equipment

 

On the date hereof, such Grantor’s Inventory and Equipment (other than mobile
goods and Inventory or Equipment in transit) are kept at the locations listed on
Schedule 4 (Location of Inventory and Equipment) and such Schedule 4 (Location
of Inventory and Equipment) also list the locations of such Inventory and
Equipment for the five years preceding the date hereof.

 

8



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

Section 3.5 Pledged Collateral

 

(a) The Pledged Stock pledged hereunder by such Grantor is listed on Schedule 2
(Pledged Collateral) and constitutes that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on
Schedule 2 (Pledged Collateral).

 

(b) All of the Pledged Stock (other than Pledged Stock in limited liability
companies and partnerships) has been duly authorized, validly issued and is
fully paid and nonassessable.

 

(c) Each of the Pledged Stock constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).

 

(d) All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Collateral Agent in accordance with Section 4.4(a) (Pledged
Collateral) and Section 7.11 of the Credit Agreement.

 

(e) All Pledged Collateral held by a Securities Intermediary in a Securities
Account is in a Control Account.

 

(f) Other than Pledged Stock constituting General Intangibles, there is no
Pledged Collateral other than that represented by Certificated Securities or
Instruments in the possession of the Collateral Agent or that consist of
Financial Assets held in a Control Account.

 

Section 3.6 Accounts

 

No amount payable to such Grantor under or in connection with any Account is
evidenced by any Instrument or Chattel Paper that has not been delivered to the
Collateral Agent, properly endorsed for transfer, to the extent delivery is
required by Section 4.4 (Pledged Collateral).

 

Section 3.7 Intellectual Property

 

(a) Schedule 5 (Intellectual Property) lists all Material Intellectual Property
of such Grantor on the date hereof, separately identifying that owned by such
Grantor and that licensed to such Grantor. The Material Intellectual Property
set forth on Schedule 5 (Intellectual Property) for such Grantor constitutes all
of the intellectual property rights necessary to conduct its business.

 

(b) All Material Intellectual Property owned by such Grantor is valid,
subsisting, unexpired and enforceable, has not been adjudged invalid and has not
been abandoned and the use thereof in the business of such Grantor does not
infringe, misappropriate, dilute or violate the intellectual property rights of
any other Person.

 

9



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

(c) Except as set forth in Schedule 5 (Intellectual Property), none of the
Material Intellectual Property owned by such Grantor is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.

 

(d) To such Grantor’s knowledge, no holding, decision or judgment has been
rendered by any Governmental Authority that would limit, cancel or question the
validity of, or such Grantor’s rights in, any Material Intellectual Property.

 

(e) No action or proceeding seeking to limit, cancel or question the validity of
any Material Intellectual Property owned by such Grantor or such Grantor’s
ownership interest therein is pending or, to the knowledge of such Grantor,
threatened. There are no claims, judgments or settlements to be paid by such
Grantor relating to the Material Intellectual Property.

 

Section 3.8 Deposit Accounts; Securities Accounts

 

The only Deposit Accounts or Securities Accounts maintained by any Grantor on
the date hereof are those listed on Schedule 6 (Bank Accounts; Control
Accounts), which sets forth such information separately for each Grantor.

 

Section 3.9 Commercial Tort Claims

 

The only Commercial Tort Claims of any Grantor existing on the date hereof
(regardless of whether the amount, defendant or other material facts can be
determined and regardless of whether such Commercial Tort Claim has been
asserted, threatened or has otherwise been made known to the obligee thereof or
whether litigation has been commenced for such claims) are those listed on
Schedule 7 (Commercial Tort Claims), which sets forth such information
separately for each Grantor.

 

ARTICLE IV

 

COVENANTS

 

Each Grantor agrees with the Collateral Agent to the following, as long as any
Obligation or Commitment remains outstanding and, in each case, unless the
Collateral Agent otherwise consents in writing:

 

Section 4.1 Generally

 

Such Grantor shall (a) except for the security interest created by this
Agreement and any Second Lien Loan Document in accordance with the Intercreditor
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Liens permitted under Section 8.2 (Liens, Etc.) of the Credit
Agreement, (b) not use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement, any other Loan Document, any
Related Document (in any material respect), any Requirement of Law (in any
material respect) or any policy of insurance covering the Collateral, (c) not
enter into any agreement or undertaking restricting the right or ability of such
Grantor or the Collateral Agent to sell, assign or transfer any Collateral if
such restriction would have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

Section 4.2 Maintenance of Perfected Security Interest; Further Documentation

 

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 (Perfection and Priority) and shall defend such security interest
and such priority against the claims and demands of all Persons.

 

(b) Such Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request in writing, all in reasonable detail and in form and
substance satisfactory to the Collateral Agent.

 

(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statement under the UCC
(or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby and the execution and delivery of Deposit
Account Control Agreements and Securities Account Control Agreements.

 

Section 4.3 Changes in Locations, Name, Etc.

 

(a) Except upon 30 days’ prior written notice to the Collateral Agent and
delivery to the Collateral Agent of (i) all additional financing statements and
other documents reasonably requested by the Collateral Agent to maintain the
validity, perfection and priority of the security interests provided for herein
and (ii) if applicable, a written supplement to Schedule 4 (Location of
Inventory and Equipment) showing (A) any additional locations at which Inventory
or Equipment shall be kept or (B) any changes in any location where Inventory or
Equipment shall be kept that would require the Collateral Agent to take any
action to maintain a perfected security interest in such Collateral, such
Grantor shall not do any of the following:

 

(i) permit any Inventory or Equipment to be kept at a location other than those
listed on Schedule 4 (Location of Inventory and Equipment), except for Inventory
or Equipment in transit;

 

(ii) change its jurisdiction of organization or its location, in each case from
that referred to in Section 3.3 (Jurisdiction of Organization; Chief Executive
Office); or

 

(iii) change its legal name or any trade name used to identify it in the conduct
of its business or ownership of its properties or organizational identification
number, if any, or corporation, limited liability company or other
organizational structure to such an extent that any financing statement filed in
connection with this Agreement would become misleading.

 

(b) Such Grantor shall keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral.

 

11



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

Section 4.4 Pledged Collateral

 

(a) Such Grantor shall (i) deliver to the Collateral Agent, all certificates and
Instruments representing or evidencing any Pledged Collateral (including
Additional Pledged Collateral), whether now existing or hereafter acquired, in
suitable form for transfer by delivery or, as applicable, accompanied by such
Grantor’s endorsement, where necessary, or duly executed instruments of transfer
or assignment in blank, all in form and substance satisfactory to the Collateral
Agent, together, in respect of any Additional Pledged Collateral, with a Pledge
Amendment, duly executed by the Grantor, in substantially the form of Annex 3
(Form of Pledge Amendment), an acknowledgment and agreement to a Joinder
Agreement duly executed by the Grantor, in substantially the form in the form of
Annex 4 (Form of Joinder Agreement), or such other documentation acceptable to
the Collateral Agent and (ii) maintain all other Pledged Collateral constituting
Investment Property in a Control Account. Such Grantor authorizes the Collateral
Agent to attach each Pledge Amendment to this Agreement. The Collateral Agent
shall have the right, at any time in its discretion and without notice to the
Grantor, to transfer to or to register in its name or in the name of its
nominees any Pledged Collateral. The Collateral Agent shall have the right at
any time to exchange any certificate or instrument representing or evidencing
any Pledged Collateral for certificates or instruments of smaller or larger
denominations.

 

(b) Such Grantor shall be entitled to receive all cash dividends paid in respect
of the Pledged Collateral (other than liquidating or distributing dividends)
with respect to the Pledged Collateral. Any sums paid upon or in respect of any
Pledged Collateral upon the liquidation or dissolution of any issuer of any
Pledged Collateral, any distribution of capital made on or in respect of any
Pledged Collateral or any property distributed upon or with respect to any
Pledged Collateral pursuant to the recapitalization or reclassification of the
capital of any issuer of Pledged Collateral or pursuant to the reorganization
thereof shall, unless otherwise subject to a perfected security interest in
favor of the Collateral Agent, be delivered to the Collateral Agent to be held
by it hereunder as additional collateral security for the Secured Obligations.
If any sum of money or property so paid or distributed in respect of any Pledged
Collateral shall be received by such Grantor, such Grantor shall, until such
money or property is paid or delivered to the Collateral Agent, hold such money
or property in trust for the Collateral Agent, segregated from other funds of
such Grantor, as additional security for the Secured Obligations.

 

(c) Such Grantor shall be entitled to exercise all voting, consent and
corporate, partnership, limited liability company and similar rights with
respect to the Pledged Collateral; provided, however, that no vote shall be
cast, consent given or right exercised or other action taken by such Grantor
that would impair the Collateral, be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document or, without prior notice to the Collateral Agent, enable or permit
any issuer of Pledged Collateral to issue any Stock or other equity Securities
of any nature or to issue any other securities convertible into or granting the
right to purchase or exchange for any Stock or other equity Securities of any
nature of any issuer of Pledged Collateral.

 

(d) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any Investment Property to any Person other
than the Collateral Agent.

 

(e) In the case of each Grantor that is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral

 

12



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

issued by it and shall comply with such terms insofar as such terms are
applicable to it. In the case of any Grantor that is a holder of any Stock or
Stock Equivalent in any Person that is an issuer of Pledged Collateral, such
Grantor consents to (i) the exercise of the rights granted to the Collateral
Agent hereunder (including those described in Section 5.3 (Pledged Collateral)),
and (ii) the pledge by each other Grantor, pursuant to the terms hereof, of the
Pledged Stock in such Person and to the transfer of such Pledged Stock to the
Collateral Agent or its nominee and to the substitution of the Collateral Agent
or its nominee as a holder of such Pledged Stock with all the rights, powers and
duties of other holders of Pledged Stock of the same class and, if the Grantor
having pledged such Pledged Stock hereunder had any right, power or duty at the
time of such pledge or at the time of such substitution beyond that of such
other holders, with all such additional rights, powers and duties. Such Grantor
agrees to execute and deliver to the Collateral Agent such certificates,
agreements and other documents as may be necessary to evidence, formalize or
otherwise give effect to the consents given in this clause (e).

 

(f) Such Grantor shall not, without the consent of the Collateral Agent, agree
to any amendment of any Constituent Document that in any way adversely affects
the perfection of the security interest of the Collateral Agent in the Pledged
Collateral pledged by such Grantor hereunder, including any amendment electing
to treat any membership interest or partnership interest that is part of the
Pledged Collateral as a “security” under Section 8-103 of the UCC, or any
election to turn any previously uncertificated Stock that is part of the Pledged
Collateral into certificated Stock.

 

Section 4.5 Accounts

 

(a) Such Grantor shall not, other than in the ordinary course of business
consistent with its past practice, (i) grant any extension of the time of
payment of any Account, (ii) compromise or settle any Account for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Account, (iv) allow any credit or discount on any Account or
(v) amend, supplement or modify any Account in any manner that could adversely
affect the value thereof.

 

(b) The Collateral Agent shall have the right to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and such Grantor shall furnish all such assistance and information as
the Collateral Agent may reasonably require in connection therewith; provided,
however, that unless a Default or Event of Default shall be continuing, the
Collateral Agent shall make no more than four such test verifications of the
Accounts during any calendar year. At any time and from time to time, upon the
Collateral Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts; provided, however, that unless a Default or Event of Default shall be
continuing, the Collateral Agent shall request no more than four such reports
during any calendar year.

 

Section 4.6 Delivery of Instruments and Chattel Paper

 

If any amount in excess of $100,000 payable under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an Instrument
or Chattel Paper, such Grantor shall deliver, within five Business Days, such
Instrument or Chattel Paper to the Collateral Agent, duly indorsed in a manner
satisfactory to the Collateral Agent, or, if consented to by the Collateral
Agent, shall mark all such Instruments and Chattel Paper with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the security interest of CSFB, as Collateral Agent”.

 

13



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

Section 4.7 Intellectual Property

 

(a) Such Grantor (either itself or through licensees) shall (i) continue to use
each Trademark that is Material Intellectual Property in order to maintain such
Trademark in full force and effect with respect to each class of goods for which
such Trademark is currently used, free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark that is confusingly similar
or a colorable imitation of such Trademark unless the Collateral Agent shall
obtain a perfected security interest in such mark pursuant to this Agreement and
(v) not (and not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby such Trademark (or any goodwill associated
therewith) may become destroyed, invalidated, impaired or harmed in any way.

 

(b) Such Grantor (either itself or through licensees) shall not do any act, or
omit to do any act, whereby any Patent that is Material Intellectual Property
may become forfeited, abandoned or dedicated to the public.

 

(c) Such Grantor (either itself or through licensees) (i) shall not (and shall
not permit any licensee or sublicensee thereof to) do any act or omit to do any
act whereby any portion of the Copyrights that is Material Intellectual Property
may become invalidated or otherwise impaired and (ii) shall not (either itself
or through licensees) do any act whereby any portion of the Copyrights that is
Material Intellectual Property may fall into the public domain.

 

(d) Such Grantor (either itself or through licensees) shall not do any act, or
omit to do any act, whereby any trade secret that is Material Intellectual
Property may become publicly available or otherwise unprotectable.

 

(e) Such Grantor (either itself or through licensees) shall not do any act that
knowingly uses any Material Intellectual Property to infringe, misappropriate,
or violate the intellectual property rights of any other Person.

 

(f) Such Grantor shall notify the Collateral Agent immediately if it knows, or
has reason to know, that any application or registration relating to any
Material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, right to use, interest in, or the validity of, any Material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.

 

(g) Whenever such Grantor, either by itself or through any agent, licensee or
designee, shall file an application for the registration of any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency within or outside the United
States or register any Internet domain name, such Grantor shall report such
filing to the Collateral Agent within five Business Days after the last day of
the fiscal quarter in which such filing occurs. Upon request of the Collateral
Agent, such Grantor

 

14



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

shall execute and deliver, and have recorded, all agreements, instruments,
documents and papers as the Collateral Agent may request to evidence the
Collateral Agent’s security interest in any Copyright, Patent, Trademark or
Internet domain name and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.

 

(h) Such Grantor shall take all reasonable actions necessary or requested by the
Collateral Agent, including in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency and any Internet domain name registrar, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of any Copyright, Trademark, Patent or Internet domain name that is
Material Intellectual Property, including filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition and
interference and cancellation proceedings.

 

(i) In the event that any Material Intellectual Property is or has been
infringed upon or misappropriated or diluted by a third party, such Grantor
shall notify the Collateral Agent promptly after such Grantor learns thereof.
Such Grantor shall take appropriate action in response to such infringement,
misappropriation of dilution, including promptly bringing suit for infringement,
misappropriation or dilution and to recover all damages for such infringement,
misappropriation of dilution, and shall take such other actions as may be
appropriate in its reasonable judgment under the circumstances to protect such
Material Intellectual Property.

 

Unless otherwise agreed to by the Collateral Agent, such Grantor shall execute
and deliver to the Collateral Agent for filing (i) in the United States
Copyright Office a short-form copyright security agreement in the form attached
hereto as Annex 5 (Form of Short Form Intellectual Property Security Agreement),
(ii) in the United States Patent and Trademark Office and with the Secretary of
State of all appropriate States of the United States a short-form patent
security agreement in the form attached hereto as Annex 5 (Form of Short Form
Intellectual Property Security Agreement), (iii) in the United States Patent and
Trademark Office a short-form trademark security agreement in form attached
hereto as Annex 5 (Form of Short Form Intellectual Property Security Agreement)
and (iv) with the appropriate Internet domain name registrar, a duly executed
form of assignment of such Internet domain name to the Collateral Agent
(together with appropriate supporting documentation as may be requested by the
Collateral Agent) in form and substance reasonably acceptable to the Collateral
Agent. In the case of clause (iv) above, such Grantor hereby authorizes the
Collateral Agent to file such assignment in such Grantor’s name and to otherwise
perform in the name of such Grantor all other necessary actions to complete such
assignment, and each Grantor agrees to perform all appropriate actions deemed
necessary by the Collateral Agent for the Collateral Agent to ensure such
Internet domain name is registered in the name of the Collateral Agent.

 

Section 4.8 Payment of Obligations

 

Such Grantor shall pay and discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all taxes, assessments and
governmental charges or levies imposed upon the Collateral or in respect of
income or profits therefrom, as well as all claims of any kind (including claims
for labor, materials and supplies) against or with respect to the Collateral,
except that no such charge need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, reserves in
conformity with GAAP with respect thereto have been provided on the books of
such Grantor and such proceedings could not reasonably be expected to result in
the sale, forfeiture or loss of any material portion of the Collateral or any
interest therein.

 

15



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

Section 4.9 Insurance

 

Such Grantor shall (a) maintain, and cause to be maintained for each of its
Subsidiaries, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Grantor or such Subsidiary operates, and such
other insurance as may be reasonably requested by the Collateral Agent, and, in
any event, all insurance required by any Collateral Documents and (b) cause all
such insurance to name the Collateral Agent on behalf of the Secured Parties as
additional insured or loss payee, as appropriate, and to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ written notice thereof to the Collateral
Agent.

 

Section 4.10 Notice of Commercial Tort Claims

 

Such Grantor agrees that, if it shall acquire any interest in any Commercial
Tort Claim (whether from another Person or because such Commercial Tort Claim
shall have come into existence), (a) it shall, within five Business Days of such
acquisition, deliver to the Collateral Agent, in each case in form and substance
satisfactory to the Collateral Agent, a notice of the existence and nature of
such Commercial Tort Claim and deliver a supplement to Schedule 7 (Commercial
Tort Claims) containing a reasonable description of such Commercial Tort Claim,
(b) the provision of Section 2.1 (Collateral) shall apply to such Commercial
Tort Claim and (c) it shall execute and deliver to the Collateral Agent, in each
case in form and substance satisfactory to the Collateral Agent, any
certificate, agreement and other document, and take all other action, deemed by
the Collateral Agent to be reasonably necessary or appropriate for the
Collateral Agent to obtain, on behalf of the Lenders, a first-priority,
perfected security interest in all such Commercial Tort Claims. Any supplement
to Schedule 7 (Commercial Tort Claims) delivered pursuant to this Section 4.10
(Notice of Commercial Tort Claims) shall, after the receipt thereof by the
Collateral Agent, become part of Schedule 7 (Commercial Tort Claims) for all
purposes hereunder other than in respect of representations and warranties made
prior to the date of such receipt.

 

ARTICLE V

 

REMEDIAL PROVISIONS

 

Section 5.1 Code and Other Remedies

 

During the continuance of an Event of Default, the Collateral Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon any Collateral, and may

 

16



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver any Collateral (or contract to do any of the foregoing),
in one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the Collateral Agent or any Lender or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. The Collateral Agent shall have the right upon any such public
sale or sales, and, to the extent permitted by the UCC and other applicable law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption of any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places that the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 5.1, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any Collateral or in any way relating to the Collateral or the rights of the
Collateral Agent and any other Secured Party hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Secured Obligations, in such order as the Credit Agreement shall prescribe, and
only after such application and after the payment by the Collateral Agent of any
other amount required by any provision of law, need the Collateral Agent account
for the surplus, if any, to any Grantor. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
the Collateral Agent or any other Secured Party arising out of the exercise by
them of any rights hereunder, except where such claims, damages or demands have
resulted primarily from the gross negligence or willful misconduct of the
Collateral Agent or any other Secured Party, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

 

Section 5.2 Accounts and Payments in Respect of General Intangibles

 

(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by the Collateral Agent at any time during the
continuance of an Event of Default, any payment of Accounts or payment in
respect of General Intangibles, when collected by any Grantor, shall be
forthwith (and, in any event, within five Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent, in an Approved Deposit Account or a Cash Collateral Account,
subject to withdrawal by the Collateral Agent as provided in Section 5.4
(Proceeds to be Turned Over To Collateral Agent). Until so turned over, such
payment shall be held by such Grantor in trust for the Collateral Agent,
segregated from other funds of such Grantor. At the Collateral Agent’s written
request, each such deposit of Proceeds of Accounts and payments in respect of
General Intangibles shall be accompanied by a report identifying in reasonable
detail the nature and source of the payments included in the deposit.

 

(b) At the Collateral Agent’s request, during the continuance of an Event of
Default, each Grantor shall deliver to the Collateral Agent all original and
other documents evidencing, and relating to, the agreements and transactions
that gave rise to the Accounts or payments in respect of General Intangibles,
including all orders, invoices and shipping receipts.

 

17



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

(c) The Collateral Agent may, without notice, at any time during the continuance
of an Event of Default, limit or terminate the authority of a Grantor to collect
its Accounts or amounts due under General Intangibles or any portion thereof.

 

(d) The Collateral Agent in its own name or in the name of others may at any
time during the continuance of an Event of Default, after giving notice to the
relevant Grantor or Grantors, communicate with Account Debtors to verify with
them to the Collateral Agent’s satisfaction the existence, amount and terms of
any Account or amounts due under any General Intangible.

 

(e) Upon the request of the Collateral Agent at any time during the continuance
of an Event of Default, each Grantor shall notify Account Debtors that the
Accounts or General Intangibles have been collaterally assigned to the
Collateral Agent and that payments in respect thereof shall be made directly to
the Collateral Agent. In addition, the Collateral Agent may at any time during
the continuance of an Event of Default enforce such Grantor’s rights against
such Account Debtors and obligors of General Intangibles.

 

(f) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts and payments in respect of General Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Collateral Agent nor any other Secured Party
shall have any obligation or liability under any agreement giving rise to an
Account or a payment in respect of a General Intangible by reason of or arising
out of this Agreement or the receipt by the Collateral Agent nor any other
Secured Party of any payment relating thereto, nor shall the Collateral Agent
nor any other Secured Party be obligated in any manner to perform any obligation
of any Grantor under or pursuant to any agreement giving rise to an Account or a
payment in respect of a General Intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

Section 5.3 Pledged Collateral

 

(a) During the continuance of an Event of Default, upon notice by the Collateral
Agent to the relevant Grantor or Grantors, (i) the Collateral Agent shall have
the right to receive any Proceeds of the Pledged Collateral and make application
thereof to the Obligations in the order set forth in the Credit Agreement and
(ii) the Collateral Agent or its nominee may exercise (A) any voting, consent,
corporate and other right pertaining to the Pledged Collateral at any meeting of
shareholders, partners or members, as the case may be, of the relevant issuer or
issuers of Pledged Collateral or otherwise and (B) any right of conversion,
exchange and subscription and any other right, privilege or option pertaining to
the Pledged Collateral as if it were the absolute owner thereof (including the
right to exchange at its discretion any of the Pledged Collateral upon the
merger, amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or equivalent structure of any issuer of
Pledged Stock, the right to deposit and deliver any Pledged Collateral with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it; provided,
however, that the Collateral Agent shall have no duty to any Grantor to exercise
any such right, privilege or option and shall not be responsible for any failure
to do so or delay in so doing.

 

18



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

(b) In order to permit the Collateral Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Collateral Agent all such proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (ii) without limiting the effect of clause (i)
above, each Grantor hereby grants to the Collateral Agent an irrevocable proxy
to vote all or any part of the Pledged Collateral and to exercise all other
rights, powers, privileges and remedies to which a holder of the Pledged
Collateral would be entitled (including giving or withholding written consents
of shareholders, partners or members, as the case may be, calling special
meetings of shareholders, partners or members, as the case may be, and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the payment in
full of the Secured Obligations.

 

(c) Each Grantor hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by such Grantor to (i) comply with any
instruction received by it from the Collateral Agent in writing that (A) states
that an Event of Default has occurred and is continuing and (B) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that such issuer shall
be fully protected in so complying and (ii) unless otherwise expressly permitted
hereby, pay any dividend or other payment with respect to the Pledged Collateral
directly to the Collateral Agent.

 

Section 5.4 Proceeds to be Turned Over To Collateral Agent

 

Unless otherwise expressly provided in the Credit Agreement, all Proceeds
received by the Collateral Agent hereunder in cash or Cash Equivalents shall be
held by the Collateral Agent in a Cash Collateral Account. All Proceeds while
held by the Collateral Agent in a Cash Collateral Account (or by such Grantor in
trust for the Collateral Agent) shall continue to be held as collateral security
for the Secured Obligations and shall not constitute payment thereof until
applied as provided in the Credit Agreement.

 

Section 5.5 Registration Rights

 

(a) If the Collateral Agent shall determine to exercise its right to sell any of
the Pledged Collateral pursuant to Section 5.1 (Code and Other Remedies), and if
in the opinion of the Collateral Agent it is necessary or advisable to have the
Pledged Collateral, or any portion thereof, to be registered under the
provisions of the Securities Act, the relevant Grantor shall cause the issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the Collateral
Agent, necessary or advisable to register the Pledged Collateral, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public

 

19



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

offering of the Pledged Collateral, or that portion thereof to be sold and (iii)
make all amendments thereto or to the related prospectus that, in the opinion of
the Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such issuer to comply with the provisions of the securities or “Blue Sky”
laws of any jurisdiction that the Collateral Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) satisfying the provisions of Section 11(a) of the
Securities Act.

 

(b) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.

 

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Collateral pursuant to this Section 5.5 valid and binding
and in compliance with all other applicable Requirements of Law. Each Grantor
further agrees that a breach of any covenant contained in this Section 5.5 will
cause irreparable injury to the Collateral Agent and other Secured Parties, that
the Collateral Agent and the other Secured Parties have no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 5.5 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defense against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Credit Agreement.

 

Section 5.6 Deficiency

 

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the fees and disbursements of any attorney employed by the
Collateral Agent or any other Secured Party to collect such deficiency.

 

Section 5.7 Approvals

 

Without limiting the generality of the foregoing, each Grantor shall take any
action which the Collateral Agent may reasonably request in order to transfer
and assign to the Collateral Agent, or such one or more third parties as the
Collateral Agent may designate, or to a combination of the foregoing, each
Communications License, CATV Franchise or PUC Authorization or other approval
from a Governmental Authority and the Collateral Agent is empowered to request
the appointment of a receiver from any court of competent jurisdiction to
enforce such obligations. Such receiver shall be instructed to seek from the
Governmental

 

20



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

Authority an involuntary transfer of control of each such Communications
License, CATV Franchise or PUC Authorization or other approval for the purpose
of seeking a bona fide purchaser to whom control will ultimately be transferred.
Each Grantor hereby agrees to authorize such an involuntary assignment or
transfer of control upon the request of the receiver so appointed and, if such
Grantor shall refuse to authorize the transfer, its approval may be required by
the court. Furthermore, each Grantor shall use its best efforts to assist in
obtaining approval of any Governmental Authority, if required, for any action or
transaction contemplated by this Agreement, including, without limitation, the
preparation, execution and filing with any Governmental Authority of the
assignor’s or transferor’s portion of any application or applications for
consent to the assignment of any Communications License, CATV Franchise or PUC
Authorization or other approval or transfer of control necessary or appropriate
under the rules and regulations of any Governmental Authority for the approval
of the transfer or assignment of any portion of the assets of such Grantor,
together with any Communications License, CATV Franchise or PUC Authorization or
other approval. Because each Grantor agrees that the Collateral Agent’s remedy
at law for failure of such Grantor to comply with the provisions of this Section
5.7 would by inadequate and that such failure would not be adequately
compensable in damages, each Grantor agrees that these covenants and agreements
may be specifically enforced, and each Grantor hereby waives, and agrees not to
assert, any defenses against an action for specific performance of such
covenants. Notwithstanding the foregoing, the Lenders and the Collateral Agent
understand and agree that the assignment or transfer of control of some of the
Communications Licenses requires advance approval by the FCC.

 

ARTICLE VI

 

THE COLLATERAL AGENT

 

Section 6.1 Collateral Agent’s Appointment as Attorney-in-Fact

 

(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any of the following:

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any Account or General Intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any agreement, instrument, document or paper as the Collateral Agent
may request to evidence the Collateral Agent’s security interest in such
Intellectual Property and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby;

 

21



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repair or pay any insurance called for by the terms
of this Agreement (including all or any part of the premiums therefor and the
costs thereof);

 

(iv) execute, in connection with any sale provided for in Section 5.1 (Code and
Other Remedies) or 5.5 (Registration Rights), any endorsement, assignment or
other instrument of conveyance or transfer with respect to the Collateral; or

 

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Agent or as the Collateral Agent shall direct, (B) ask or demand for, collect,
and receive payment of and receipt for, any moneys, claims and other amounts due
or to become due at any time in respect of or arising out of any Collateral, (C)
sign and indorse any invoice, freight or express bill, bill of lading, storage
or warehouse receipt, draft against debtors, assignment, verification, notice
and other document in connection with any Collateral, (D) commence and prosecute
any suit, action or proceeding at law or in equity in any court of competent
jurisdiction to collect any Collateral and to enforce any other right in respect
of any Collateral, (E) defend any suit, action or proceeding brought against
such Grantor with respect to any Collateral, (F) settle, compromise or adjust
any such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate, (G) assign
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Trademark pertains) throughout the world for such term or terms,
on such conditions, and in such manner as the Collateral Agent shall in its sole
discretion determine, including the execution and filing of any document
necessary to effectuate or record such assignment and (H) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things that the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral and the Collateral Agent’s and the other Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

 

Anything in this clause (a) to the contrary notwithstanding, the Collateral
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained in this Agreement, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.

 

(c) The reasonable expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the rate of interest provided in Sections
2.10(a)(i) and (c) (Rate of Interest) of the Credit Agreement, shall be payable
by such Grantor to the Collateral Agent on demand.

 

22



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

Section 6.2 Duty of Collateral Agent

 

The Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession shall be to deal with
it in the same manner as the Collateral Agent deals with similar property for
its own account. Neither the Collateral Agent, any other Secured Party nor any
of their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to any Collateral. The powers conferred on
the Collateral Agent hereunder are solely to protect the Collateral Agent’s and
the Secured Parties’ interests in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their respective officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 

Section 6.3 Authorization of Financing Statements

 

Each Grantor authorizes the Collateral Agent and its Affiliates, counsel and
other representatives, at any time and from time to time, to file or record
financing statements, amendments to financing statements, and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Collateral Agent reasonably determines appropriate to
perfect the security interests of the Collateral Agent under this Agreement, and
such financing statements and amendments may described the Collateral covered
thereby as “all assets of the debtor”, “all personal property of the debtor” or
words of similar effect. Each Grantor hereby also authorizes the Collateral
Agent and its Affiliates, counsel and other representatives, at any time and
from time to time, to file continuation statements with respect to previously
filed financing statements. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

 

Section 6.4 Authority of Collateral Agent

 

Each Grantor acknowledges that the rights and responsibilities of the Collateral
Agent under this Agreement with respect to any action taken by the Collateral
Agent or the exercise or non-exercise by the Collateral Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Collateral
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Collateral Agent and the Grantors, the Collateral
Agent shall be conclusively presumed to be acting as agent for the Collateral
Agent and the other Secured Parties with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

23



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1 Amendments in Writing

 

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 3 (Form of Pledge
Amendment) and Annex 4 (Form of Joinder Agreement) respectively, in each case
duly executed by the Collateral Agent and each Grantor directly affected
thereby.

 

Section 7.2 Notices

 

All notices, requests and demands to or upon the Collateral Agent or any Grantor
hereunder shall be effected in the manner provided for in Section 11.8 (Notices,
Etc.) of the Credit Agreement; provided, however, that any such notice, request
or demand to or upon any Grantor shall be addressed to the Borrower’s notice
address set forth in such Section 11.8.

 

Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies

 

Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 7.1 (Amendments in Writing),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of the Collateral
Agent or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the Collateral
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the
Collateral Agent or such other Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

Section 7.4 Successors and Assigns

 

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Collateral Agent and each other Secured
Party and their successors and assigns; provided, however, that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent.

 

Section 7.5 Counterparts

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a

 

24



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy shall be effective as
delivery of a manually executed counterpart.

 

Section 7.6 Severability

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 7.7 Section Headings

 

The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.

 

Section 7.8 Entire Agreement

 

This Agreement together with the other Loan Documents represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof.

 

Section 7.9 Governing Law

 

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of Delaware.

 

Section 7.10 Additional Grantors

 

If, pursuant to Section 7.11 (Additional Collateral and Guaranties) of the
Credit Agreement, the Borrower shall be required to cause any Subsidiary that is
not a Grantor to become a Grantor hereunder, such Subsidiary shall execute and
deliver to the Collateral Agent a Joinder Agreement substantially in the form of
Annex 4 (Form of Joinder Agreement) and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the Closing Date.

 

Section 7.11 Release of Collateral

 

(a) At the time provided in Sections 10.8(b)(i) and (iii) (Concerning the
Collateral and the Collateral Documents) of the Credit Agreement and to the
extent required under such provisions, Collateral shall be released from the
Lien created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder with respect to such Collateral shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to such Collateral (if any) shall revert to the Grantors. At the request
and sole expense of any Grantor following any such termination, the Collateral
Agent shall deliver to such Grantor any such Collateral of such Grantor held by
the Collateral Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

 

25



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

KNOLOGY, INC.

 

(b) If the Collateral Agent shall be directed or permitted pursuant to Section
10.8(b)(ii) or (iii) (Concerning the Collateral and the Collateral Documents) of
the Credit Agreement to release any Lien created hereby upon any Collateral
(including any Collateral sold or disposed of by any Grantor in a transaction
permitted by the Credit Agreement), such Collateral shall be released from the
Lien created hereby to the extent provided under, and subject to the terms and
conditions set forth in, Section 10.8(b)(ii) or (iii) (Concerning the Collateral
and the Collateral Documents) of the Credit Agreement. In connection therewith,
the Collateral Agent, at the request and sole expense of the Borrower, shall
execute and deliver to the Borrower all releases or other documents, including,
without limitation, UCC termination statements, reasonably necessary or
desirable for the release of the Lien created hereby on such Collateral. At the
request and sole expense of the Borrower, a Grantor shall be released from its
obligations hereunder in the event that all the capital stock of such Grantor
shall be so sold or disposed; provided, however, that the Borrower shall have
delivered to the Collateral Agent, at least ten Business Days prior to the date
of the proposed release, a written request for release identifying the relevant
Grantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower in form and substance satisfactory to the
Collateral Agent stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

 

Section 7.12 Reinstatement

 

Each Grantor further agrees that, if any payment made by any Loan Party or other
Person and applied to the Obligations is at any time annulled, avoided, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of Collateral are
required to be returned by any Secured Party to such Loan Party, its estate,
trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made or, if prior thereto the Lien granted hereby or
other Collateral securing such liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender), such Lien or other
Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.

 

Section 7.13 Acknowledgement

 

The Parties hereto acknowledge and agree that this Agreement shall be subject to
the terms and provisions of the Intercreditor Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

 

KNOLOGY, INC., as Grantor By:  

 

--------------------------------------------------------------------------------

Name:   Robert K. Mills Title:   Chief Financial Officer KNOLOGY OF KNOXVILLE,
INC. KNOLOGY OF NASHVILLE, INC. KNOLOGY OF LOUISVILLE, INC. KNOLOGY OF KENTUCKY,
INC. KNOLOGY BROADBAND, INC. KNOLOGY NEW MEDIA, INC. KNOLOGY BROADBAND OF
CALIFORNIA, INC. KNOLOGY BROADBAND OF FLORIDA, INC. ITC GLOBE, INC. KNOLOGY OF
AUGUSTA, INC. KNOLOGY OF COLUMBUS, INC. KNOLOGY OF MONTGOMERY, INC. KNOLOGY OF
FLORIDA, INC. KNOLOGY OF SOUTH CAROLINA, INC. KNOLOGY OF CHARLESTON, INC.
KNOLOGY OF HUNTSVILLE, INC. KNOLOGY OF ALABAMA, INC. VALLEY TELEPHONE CO. LLC,
as Grantor By:  

 

--------------------------------------------------------------------------------

Name:   Richard K. Mills Title:   Chief Financial Officer

 

[SIGNATURE PAGE TO 1ST LIEN PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written: CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as Collateral Agent By:  

 

--------------------------------------------------------------------------------

Name:     Title:     By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

[SIGNATURE PAGE TO 1ST LIEN PLEDGE AND SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1

TO

PLEDGE AND SECURITY AGREEMENT

 

FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT

 

                         ,             

 

[Financial Institution]

[Address]

 

Ladies and Gentlemen:

 

Reference is made to account no. [                    ] maintained with you (the
“Bank”) by [Knology, Inc., a Delaware corporation] (the “Company”), [as
borrower] [as guarantor] into which funds are deposited from time to time (the
“Account”). The Company has entered into (i) a Pledge and Security Agreement,
dated as of June 29, 2005 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “First Lien Pledge and Security
Agreement”), among the Company, certain of its subsidiaries and/or affiliates
party thereto and Credit Suisse acting through one or more of its branches
(“CSFB”), as agent for the Secured Parties referred to therein (in such capacity
the “First Lien Collateral Agent”), and (ii) a Pledge and Security Agreement,
dated as of June 29, 2005 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Second Lien Pledge and Security
Agreement” and, together with the First Lien Pledge and Security Agreement, the
“Pledge and Security Agreements”), among the Company, certain of its
subsidiaries and/or affiliates party thereto and CSFB, as agent for the Secured
Parties referred to therein (in such capacity the “Second Lien Collateral
Agent”).

 

Pursuant to the Pledge and Security Agreements and related documents, the
Company has granted to the First Lien Collateral Agent, for the benefit of the
Secured Parties (as defined in the First Lien Pledge and Security Agreement),
and the Second Lien Collateral Agent, for the benefit of the Secured Parties (as
defined in the Second Lien Pledge and Security Agreement), a security interest
in certain property of the Company, including, among other things, accounts,
inventory, equipment, instruments, general intangibles and all proceeds thereof
(the “Collateral”). Payments with respect to the Collateral are or hereafter may
be made to the Account. You, the Company and each Agent are entering into this
letter agreement to perfect the security interest of each Agent in the Account.

 

The Company hereby transfers to the First Lien Collateral Agent (or, after you
have received a Notice of Termination of First Lien Pledge and Security
Agreement substantially in the form of Exhibit B hereto (a “Notice of
Termination of First Lien Pledge and Security Agreement”) from the First Lien
Collateral Agent, the Second Lien Collateral Agent), exclusive control of the
Account and all funds and other property on deposit therein. By your execution
of this letter agreement, you (i) agree that you shall comply with instructions
originated by the First Lien Collateral Agent (or, after you have received a
Notice of Termination of First Lien Pledge and Security Agreement from the First
Lien Collateral Agent, the Second Lien Collateral Agent) directing disposition
of the funds in the Account without further consent of the Company and (ii)
acknowledge and agree that the First Lien Collateral Agent (or, after you have
received a Notice of Termination of First Lien Pledge and Security Agreement
from the First Lien Collateral Agent, the Second Lien Collateral Agent) now has
exclusive control of the Account, that all funds and other property on deposit
in the Account shall be transferred to the First Lien Collateral

 

A1-1



--------------------------------------------------------------------------------

Agent (or, after you have received a Notice of Termination of First Lien Pledge
and Security Agreement from the First Lien Collateral Agent, the Second Lien
Collateral Agent) as provided herein, that the Account is being maintained by
you for the benefit of each Agent and that all amounts and other property
therein are held by you as custodian for each Agent.

 

Except as provided in clause (f) below, the Account shall not be subject to
deduction, set-off, banker’s lien, counterclaim, defense, recoupment or any
other right in favor of any person or entity other than the First Lien
Collateral Agent and the Second Lien Collateral Agent. By your execution of this
letter agreement you also acknowledge that, as of the date hereof, you have
received no notice of any other pledge or assignment of the Account and have not
executed any agreements with third parties covering the disposition of funds in
the Account. You agree with each Agent as follows:

 

(a) Notwithstanding anything to the contrary or any other agreement relating to
the Account, the Account is and shall be maintained for the benefit of each
Agent, shall be entitled “CSFB—Knology, Inc. Account” (or, after you have
received a Notice of Termination of First Lien Pledge and Security Agreement
from the First Lien Collateral Agent, such other title as the Second Lien
Collateral Agent may from time to time designate in writing) and shall be
subject to written instructions only from an authorized officer of the First
Lien Collateral Agent (or, after you have received a Notice of Termination of
First Lien Pledge and Security Agreement from the First Lien Collateral Agent,
the Second Lien Collateral Agent).

 

(b) A post office box (the “Lockbox”) has been rented in the name of the Company
at the [                    ] post office and the address to be used for such
Lockbox is:

 

[Insert address]

 

Your authorized representatives shall have access to the Lockbox under the
authority given by the Company to the post office and shall make regular
pick-ups from the Lockbox timed to gain maximum benefit of early presentation
and availability of funds. You shall endorse process all checks received in the
Lockbox and deposit such checks (to the extent eligible) in the Account in
accordance with the procedures set forth below.

 

(i) You shall follow your usual operating procedures for the handling of any
[checks received from the Lockbox or other] remittance received in the Account
that contains restrictive endorsements, irregularities (such as a variance
between the written and numerical amounts), undated or postdated items, missing
signatures, incorrect payees and the like.

 

(ii) You shall endorse and process all eligible checks and other remittance
items not covered by clause (iii) below and deposit such checks and remittance
items in the Account.

 

(iii) You shall mail all checks returned unpaid because of uncollected or
insufficient funds under appropriate advice to the Company (with a copy of the
notification of return to each Agent). You may charge the Account for the
amounts of any returned check that has been previously credited to the Account.
To the extent insufficient funds remain in the Account to cover any such
returned

 

A1-2



--------------------------------------------------------------------------------

check, the Company shall indemnify you for the uncollected amount of such
returned check upon your demand. [If the proceeds of any returned check have
been transferred to each Agent pursuant to the terms hereof and the Company has
not reimbursed you for such returned check, each Agent shall reimburse you for
the amount of such returned check; provided, however, that no such reimbursement
shall be required unless and until you have delivered a copy of such returned
check to each Agent together with evidence that the proceeds of such check were
so forwarded to each Agent.

 

(c) You shall maintain a record of all checks and other remittance items
received in the Account and, in addition to providing the Company with
photostatic copies thereof, vouchers, enclosures and the like of such checks and
remittance items on a daily basis, furnish to each Agent a monthly statement of
the Account to the address set forth on the signature page hereto, or such other
address as such Agent may from time to time designate in writing. Prior to the
delivery to you of a written notice from the First Lien Collateral Agent in the
form of Exhibit A hereto (a “Blockage Notice”), you are authorized to transfer
to the Company, in same day funds, on each business day, the entire balance in
the Account to the following account:

 

ABA Number:                                                          

[name and address of Company’s bank]

Account Name:                                                        

                                            Concentration Account

Account Number:                                                    

Reference:                                                               

Attn:                                                                        

 

or to such other account as the Company may from time to time designate in
writing.

 

(d) From and after the delivery to you of a written notice from the First Lien
Collateral Agent in the form of Exhibit A hereto (a “Blockage Notice”), you
shall transfer (by wire transfer or other method of transfer mutually acceptable
to you and the First Lien Collateral Agent) to the First Lien Collateral Agent,
in same day funds, on each business day, the entire balance in the Account to
the following account:

 

ABA Number:                                                        

Credit Suisse

                  

                  

Account Name:                                                      

                                          Concentration Account

Account Number:                                                  

Reference:                                                             

Attn:                                                                      

 

or to such other account as the First Lien Collateral Agent may from time to
time designate in writing (the “First Lien Collateral Agent Concentration
Account”).

 

A1-3



--------------------------------------------------------------------------------

(e) From and after the delivery to you of a Notice of Termination of First Lien
Pledge and Security Agreement by the First Lien Collateral Agent and a Blockage
Notice by the Second Lien Collateral Agent, if requested by the Second Lien
Collateral Agent, you shall transfer (by wire transfer or other method of
transfer mutually acceptable to you and the Second Lien Collateral Agent) to the
Second Lien Collateral Agent, in same day funds, on each business day, the
entire balance in the Account to such account as the Second Lien Collateral
Agent may from time to time designate in writing.

 

(f) All customary service charges and fees with respect to the Account shall be
debited to the Account. In the event insufficient funds remain in the Account to
cover such customary service charges and fees, the Company shall pay and
indemnify you for the amounts of such customary service charges and fees.

 

(g) You shall furnish to each Agent a monthly statement of the Account, to the
address for such Agent set forth on the signature page hereto, or such other
address as such Agent may from time to time designate in writing.

 

This letter agreement shall be binding upon and shall inure to the benefit of
you, the Company, the First Lien Collateral Agent, the Secured Parties referred
to in the First Lien Pledge and Security Agreement, the Second Lien Collateral
Agent, the Secured Parties referred to in the Second Lien Pledge and Security
Agreement and the respective successors, transferees and assigns of any of the
foregoing. You may terminate the letter agreement only upon 30 days’ prior
written notice to the Company, the First Lien Collateral Agent and the Second
Lien Collateral Agent. Upon such termination you shall close the Account and
transfer all funds in the Account to the First Lien Collateral Agent
Concentration Account or as otherwise directed by the First Lien Collateral
Agent (or, after you have received a Notice of Termination of First Lien Pledge
and Security Agreement from the First Lien Collateral Agent, as directed by the
Second Lien Collateral Agent). After such termination, you shall nonetheless
remain obligated promptly to transfer to the First Lien Collateral Agent
Concentration Account or as the First Lien Collateral Agent may otherwise direct
(or, after you have received a Notice of Termination of First Lien Pledge and
Security Agreement from the First Lien Collateral Agent, as the Second Lien
Collateral Agent may direct) all funds and other property received in respect of
the Account. Each Agent may terminate this letter agreement with respect to such
Agent upon 10 days’ prior written notice to you and the Company.

 

This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this letter agreement.

 

This letter agreement supersedes all prior agreements, oral or written, with
respect to the subject matter hereof and may not be amended, modified or
supplemented except by a writing signed by each Agent, the Company and you. You
have not, and, without the prior consent of each Agent and the Company, you
shall not, agree with any third part to comply with instructions or other
directions concerning the Account or the disposition of funds in the Account
originated by such third party.

 

A1-4



--------------------------------------------------------------------------------

The Company hereby agrees to indemnify and hold you, your directors, officers,
agents and employees harmless against all claims, causes of action, liabilities,
lawsuits, demands and damages, including, without limitation, all court costs
and reasonable attorney fees, in each case in any way related to or arising out
of or in connection with this letter agreement or any action taken or not taken
pursuant hereto, except to the extent caused by your gross negligence or willful
misconduct.

 

Notwithstanding anything herein to the contrary, as between the First Lien
Collateral Agent and the Second Lien Collateral Agent, the lien and security
interest granted to the Second Lien Collateral Agent in the Collateral and the
exercise of any right or remedy by the Second Lien Collateral Agent hereunder
shall be subject to the Intercreditor Agreement (as defined in the Pledge and
Security Agreements). In the event of any conflict between the terms of the
Intercreditor Agreement and this letter agreement with respect to the
Collateral, the terms of the Intercreditor Agreement shall govern and control.

 

This letter agreement shall be governed by, and construed in accordance with,
the law of the State of Delaware.

 

[SIGNATURE PAGE FOLLOWS]

 

A1-5



--------------------------------------------------------------------------------

Upon acceptance of this letter agreement it shall be the valid and binding
obligation of the Company, the Collateral Agent, and you, in accordance with its
terms.

 

Very truly yours, KNOLOGY, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:     CREDIT SUISSE,

acting through one or more of its branches,


as First Lien Collateral Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Address:     CREDIT SUISSE,

acting through one or more of its branches,


as Second Lien Collateral Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Address:    

 

ACKNOWLEDGED AND AGREED as of the date first above written: [FINANCIAL
INSTITUTION] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

[SIGNATURE PAGE TO DEPOSIT ACCOUNT CONTROL ACCOUNT AGREEMENT]

 

A1-6



--------------------------------------------------------------------------------

EXHIBIT A

TO

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

Form of Collateral Agent Blockage Notice

 

[Financial Institution]

[Address]

 

Re:    Account No.                              (the “Account”)

 

Ladies and Gentlemen:

 

Reference is made to the Account and that certain Deposit Account Control
Agreement dated                          , 20     among you, Credit Suisse
acting through one or more of its branches (“CSFB”), as First Lien Collateral
Agent and Second Lien Collateral Agent (as such terms are defined in the Deposit
Account Control Agreement), and Knology, Inc. (the “Deposit Account Control
Agreement”). Capitalized terms used herein shall have the meanings given to them
in the Deposit Account Control Agreement.

 

The [First Lien Collateral Agent][Second Lien Collateral Agent] hereby notifies
you that, from and after the date of this notice, you are hereby directed to
transfer (by wire transfer or other method of transfer mutually acceptable to
you and the [First Lien Collateral Agent][Second Lien Collateral Agent]) to the
[First Lien Collateral Agent][Second Lien Collateral Agent], in same day funds,
on each business day, the entire balance in the Account to [the First Lien
Collateral Agent Concentration Account specified in clause (d) of the Deposit
Account Control Agreement or to such other account as the First Lien Collateral
Agent may from time to time designate in writing] [such other account as the
Second Lien Collateral Agent may from time to time designate in writing].

 

Very truly yours, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, acting through one or
more of its branches, [as First Lien Collateral Agent] [as Second Lien
Collateral Agent] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

A1-7



--------------------------------------------------------------------------------

EXHIBIT B

TO

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

Form of Notice of Termination of First Lien Pledge and Security Agreement

 

[Name of Financial Institution]

[Address]

 

Re:    Account No.                              (the “Account”)

 

Ladies and Gentlemen:

 

Reference is made to the Account and that certain Deposit Account Control
Agreement dated                          , 20     among you, Credit Suisse
acting through one or more of its branches (“CSFB”), as First Lien Collateral
Agent and Second Lien Collateral Agent (as such terms are defined in the Deposit
Account Control Agreement), and Knology, Inc. (the “Deposit Account Control
Agreement”). Capitalized terms used herein shall have the meanings given to them
in the Deposit Account Control Agreement.

 

The First Lien Collateral Agent hereby notifies you that the First Lien Pledge
and Security Agreement has been terminated.

 

Very truly yours, CREDIT SUISSE, acting through one or more of its branches, as
First Lien Collateral Agent By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

A1-8



--------------------------------------------------------------------------------

ANNEX 2

TO

PLEDGE AND SECURITY AGREEMENT

 

FORM OF SECURITIES ACCOUNT CONTROL AGREEMENT

 

[Name and Address of Approved Securities Intermediary]

 

                         , 20    

 

Ladies and Gentlemen:

 

The undersigned                              (the “Pledgor”) together with
certain of its affiliates are party to (i) a Pledge and Security Agreement,
dated as of June     , 2005 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “First Lien Pledge and Security
Agreement”), among the Company, certain of its subsidiaries and/or affiliates
party thereto and Credit Suisse acting through one or more of its branches
(“CSFB”), as agent for the Secured Parties referred to therein (in such capacity
the “First Lien Collateral Agent”), and (ii) a Pledge and Security Agreement,
dated as of June     , 2005 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Second Lien Pledge and Security
Agreement” and, together with the First Lien Pledge and Security Agreement, the
“Pledge and Security Agreements”), among the Company, certain of its
subsidiaries and/or affiliates party thereto and CSFB, as agent for the Secured
Parties referred to therein (in such capacity the “Second Lien Collateral
Agent”) pursuant to which a security interest is granted by the Pledgor in all
present and future Assets (hereinafter defined) in Account No.              of
the Pledgor (the “Pledge”).

 

In connection therewith, the Pledgor hereby instructs you (the “Approved
Securities Intermediary”) to do all of the following:

 

  1. maintain the Account, as “Knology, Inc.—CSFB, Control Account” (or, after
the Approved Securities Intermediary has received a Notice of Termination of
First Lien Pledge and Security Agreement substantially in the form of Exhibit B
hereto (a “Notice of Termination of First Lien Pledge and Security Agreement”)
from the First Lien Collateral Agent, such other title as the Second Lien
Collateral Agent may from time to time designate in writing);

 

  2. hold in the Account the assets, including, without limitation, all
financial assets, securities, security entitlements and all other property and
rights now or hereafter received in such Account (collectively the “Assets”),
including, without limitation, those assets listed on Schedule A (List of
Assets) attached hereto and made a part hereof;

 

  3. provide to each Agent, with a duplicate copy to the Pledgor, a monthly
statement of Assets and a confirmation statement of each transaction effected in
the Account after such transaction is effected; and

 

A2-1



--------------------------------------------------------------------------------

  4. honor only the instructions or entitlement orders (within the meaning of
Section 8-102 of the UCC (as defined below) (the “Entitlement Orders”) in regard
to or in connection with the Account given by the First Lien Collateral Agent
(or, after the Approved Securities Intermediary has received a Notice of
Termination of First Lien Pledge and Security Agreement from the First Lien
Collateral Agent, the Second Lien Collateral Agent), except as provided in the
following sentence. Until such time as the First Lien Collateral Agent (or,
after the Approved Securities Intermediary has received a Notice of Termination
of First Lien Pledge and Security Agreement from the First Lien Collateral
Agent, the Second Lien Collateral Agent) gives a written notice in the form of
Exhibit A hereto (a “Notice of Control”) to the Approved Securities Intermediary
that the Pledgor’s rights under this sentence have been terminated (on which
notice the Approved Securities Intermediary may rely exclusively), the Pledgor
may (a) exercise any voting right that it may have with respect to any Asset,
(b) give Entitlement Orders and otherwise give instructions to enter into
purchase or sale transactions in the Account and (c) withdraw and receive for
its own use all regularly scheduled interest and dividends paid with respect to
the Assets and all cash proceeds of any sale of Assets (“Permitted
Withdrawals”); provided, however, that, unless the First Lien Collateral Agent
(or, after the Approved Securities Intermediary has received a Notice of
Termination of First Lien Pledge and Security Agreement from the First Lien
Collateral Agent, the Second Lien Collateral Agent) has consented to the
specific transaction, the Pledgor shall not instruct the Approved Securities
Intermediary to deliver and, except as may be required by law or by court order,
the Approved Securities Intermediary shall not deliver, cash, securities, or
proceeds from the sale of, or distributions on, such securities out of the
Account to the Pledgor or to any other person or entity other than Permitted
Withdrawals.

 

By its signature below, the Approved Securities Intermediary agrees to comply
with the Entitlement Orders and instructions of the First Lien Collateral Agent
(or, after the Approved Securities Intermediary has received a Notice of
Termination of First Lien Pledge and Security Agreement from the First Lien
Collateral Agent, the Second Lien Collateral Agent) (including, without
limitation, any instruction with respect to sales, trades, transfers and
withdrawals of cash or other of the Assets) without the further consent of the
Pledgor or any other person (it being understood and agreed by the Pledgor that
the Approved Securities Intermediary shall have no duty or obligation whatsoever
to have knowledge of the terms of either Security Agreement or to determine
whether or not an event of default exists thereunder). The Pledgor hereby agrees
to indemnify and hold harmless the Approved Securities Intermediary, its
affiliates, officers and employees from and against all claims, causes of
action, liabilities, lawsuits, demands and damages, including, without
limitation, all court costs and reasonable attorney’s fees, that may result by
reason of the Approved Securities Intermediary complying with such instructions
of any Agent.

 

The First Lien Collateral Agent (or, after the Approved Securities Intermediary
has received a Notice of Termination of First Lien Pledge and Security Agreement
from the First Lien Collateral Agent, the Second Lien Collateral Agent) shall
confirm oral instructions hereunder in writing to the Approved Securities
Intermediary within five days after such oral instructions are given.

 

A2-2



--------------------------------------------------------------------------------

Except with respect to the obligations and duties as set forth herein, this
letter agreement shall not impose or create any obligation or duty upon the
Approved Securities Intermediary greater than or in addition to the customary
and usual obligations and duties of the Approved Securities Intermediary to the
Pledgor.

 

As long as the Assets are pledged to each Agent, (i) the Approved Securities
Intermediary shall not invade the Assets to cover margin debits or calls in any
other account of the Pledgor and (ii) the Approved Securities Intermediary
agrees that, except for liens resulting from customary commissions, fees, or
charges based upon transactions in the Account, it subordinates in favor of each
Agent any security interest, lien or right of setoff the Approved Securities
Intermediary may have. The Approved Securities Intermediary acknowledges that it
has not received notice of any other security interest in the Account or the
Assets. In the event any such notice is received, the Approved Securities
Intermediary shall promptly notify each Agent. The Pledgor represents that the
Assets are free and clear of any lien or encumbrance other than the liens
created pursuant to each Security Agreement and agrees that no other lien or
encumbrance shall be placed by it on the Assets without the express written
consent of each Agent and the Approved Securities Intermediary.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and it and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, and the law of the Approved Securities
Intermediary’s jurisdiction for the purposes of Section 8-110 of the Uniform
Commercial Code in effect in the State of Delaware (the “UCC”) shall be, the law
of the State of Delaware.

 

The Approved Securities Intermediary shall treat all property at any time held
by the Approved Securities Intermediary in the Account as Financial Assets
within the meaning of the UCC. The Approved Securities Intermediary acknowledges
that this letter agreement constitutes written notification to the Approved
Securities Intermediary, pursuant to the UCC and any applicable federal
regulations for the Federal Reserve Book Entry System, of each Agent’s security
interest in the Assets. The Pledgor, each Agent and the Approved Securities
Intermediary are entering into this letter agreement to provide for the First
Lien Collateral Agent’s and the Second Lien Collateral Agent’s control of the
Assets and to confirm the priority of each Agent’s security interest in the
Assets.

 

If any term or provision of this letter agreement is determined to be invalid or
unenforceable, the remainder of this letter agreement shall be construed in all
respects as if the invalid or unenforceable term or provision were omitted. This
Agreement may not be altered or amended in any manner without the express
written consent of the Pledgor, each Agent and the Approved Securities
Intermediary. This Agreement may be executed in any number of counterparts, all
of which shall constitute one original agreement.

 

The Pledgor hereby agrees to indemnify and hold you, your directors, officers,
agents and employees harmless against all claims, causes of action, liabilities,
lawsuits, demands and damages, including, without limitation, all court costs
and reasonable attorney fees, in each case in any way related to or arising out
of or in connection with this letter agreement or any action taken or not taken
pursuant hereto, except to the extent caused by your gross negligence or willful
misconduct.

 

A2-3



--------------------------------------------------------------------------------

This Agreement may be terminated by the Approved Securities Intermediary upon 30
day’s prior written notice to the Pledgor and each Agent. Upon such termination,
the Approved Securities Intermediary shall be under no further obligation except
to hold the Assets in accordance with the terms of this letter agreement,
pending receipt of written instructions from the First Lien Collateral Agent
(or, after the Approved Securities Intermediary has received a Notice of
Termination of First Lien Pledge and Security Agreement from the First Lien
Collateral Agent, the Second Lien Collateral Agent) regarding the further
disposition of the Assets. Each Agent may terminate this letter agreement with
respect to such Agent upon 10 days’ prior written notice to you and the Pledgor.

 

The Pledgor acknowledges that this letter agreement supplements any existing
agreement of the Pledgor with the Approved Securities Intermediary and, except
as expressly provided herein, is in no way intended to abridge any right that
the Approved Securities Intermediary might otherwise have.

 

Notwithstanding anything herein to the contrary, as between the First Lien
Collateral Agent and the Second Lien Collateral Agent, the lien and security
interest granted to the Second Lien Collateral Agent in the Assets and the
exercise of any right or remedy by the Second Lien Collateral Agent hereunder
shall be subject to the Intercreditor Agreement (as defined in the Second Lien
Pledge and Security Agreement). In the event of any conflict between the terms
of the Intercreditor Agreement and this letter agreement with respect to the
Assets, the terms of the Intercreditor Agreement shall govern and control.

 

[SIGNATURE PAGE FOLLOWS]

 

A2-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor and each Agent have caused this Agreement to be
executed by their duly authorized officers all as of the date first above
written.

 

[Name of Pledgor] By:  

 

--------------------------------------------------------------------------------

Name:     Title:     CREDIT SUISSE, acting through one or more of its branches,
as First Lien Collateral Agent By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Address:     CREDIT SUISSE, acting through one or more of
its branches, as Second Lien Collateral Agent By:  

 

--------------------------------------------------------------------------------

Name:     Title:     Address:    

 

ACCEPTED AND AGREED as of the date first above written: [APPROVED FINANCIAL
INTERMEDIARY] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

[SIGNATURE PAGE TO SECURITIES ACCOUNT CONTROL AGREEMENT]

 

A2-5



--------------------------------------------------------------------------------

SCHEDULE A

TO

SECURITIES ACCOUNT CONTROL AGREEMENT

 

PLEDGED COLLATERAL ACCOUNT NUMBER:                     

 

A2-6



--------------------------------------------------------------------------------

EXHIBIT A

TO

SECURITIES ACCOUNT CONTROL AGREEMENT

 

Form of Collateral Agent Notice of Control

 

[Securities Intermediary]

[Address]

 

Re:

   Account No.                          (the “Account”)

 

Ladies and Gentlemen:

 

Reference is made to the Account and that certain Securities Account Control
Agreement dated                          , 20     among you, Credit Suisse
(“CSFB”), acting through one or more of its branches, as Collateral Agent (the
“First Lien Collateral Agent”), CSFB, acting through one or more of its
branches, as Collateral Agent (the “Second Lien Collateral Agent”), and
[                     (the “Pledgor”)] (such agreement, the “Securities Account
Control Agreement”). Capitalized terms used herein shall have the meanings given
to them in the Securities Account Control Agreement.

 

The [First Lien Collateral Agent][Second Lien Collateral Agent] hereby notifies
you that, from and after the date of this notice, the Pledgor’s rights to give
Entitlement Orders with respect to the Account and the other rights afforded to
the Pledgor under paragraph 4 of the Securities Account Control Agreement are
terminated. From and after the delivery of this notice to you, you shall honor
only the Entitlement Orders in regard to or in connection with the Account
and/or the financial assets contained therein given by the [First Lien
Collateral Agent][Second Lien Collateral Agent].

 

Very truly yours, CREDIT SUISSE, acting through one or more of its branches, [as
First Lien Collateral Agent] [as Second Lien Collateral Agent] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

A2-7



--------------------------------------------------------------------------------

EXHIBIT B

TO

SECURITIES ACCOUNT CONTROL AGREEMENT

 

Form of Notice of Termination of First Lien Pledge and Security Agreement

 

[Name of Approved Securities Intermediary]

[Address]

 

Re:

   Account No.                          (the “Account”)

 

Ladies and Gentlemen:

 

Reference is made to the Account and that certain Securities Account Control
Agreement dated                          , 20     (the “Securities Account
Control Agreement”) among you, Credit Suisse acting through one or more of its
branches (“CSFB”), as First Lien Collateral Agent and Second Lien Collateral
Agent (as such terms are defined in the Deposit Account Control Agreement), and
Knology, Inc. (the “Securities Account Control Agreement”). Capitalized terms
used herein shall have the meanings given to them in the Securities Account
Control Agreement

 

The First Lien Collateral Agent hereby notifies you that the First Lien Security
Agreement has been terminated.

 

Very truly yours, CREDIT SUISSE, acting through one or more of its branches, as
First Lien Collateral Agent By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

A2-8



--------------------------------------------------------------------------------

ANNEX 3

TO

PLEDGE AND SECURITY AGREEMENT

 

FORM OF PLEDGE AMENDMENT

 

This PLEDGE AMENDMENT, dated as of                          , 20    , is
delivered pursuant to Section 4.4(a) (Pledged Collateral) of the Pledge and
Security Agreement, dated as of June     , 2005, by Knology, Inc. (the
“Borrower”), the [undersigned Grantor and the other] Subsidiaries of the
Borrower from time to time party thereto as Grantors in favor of Credit Suisse
(“CSFB”), acting through one or more of its branches, as agent for the Secured
Parties referred to therein (the “Pledge and Security Agreement”) and the
undersigned hereby agrees that this Pledge Amendment may be attached to the
Pledge and Security Agreement and that the Pledged Collateral listed on this
Pledge Amendment shall be and become part of the Collateral referred to in the
Pledge and Security Agreement and shall secure all Secured Obligations of the
undersigned. Capitalized terms used herein but not defined herein are used
herein with the meaning given them in the Pledge and Security Agreement.

 

[GRANTOR] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

Pledged Stock

 

ISSUER

--------------------------------------------------------------------------------

  

CLASS

--------------------------------------------------------------------------------

  

CERTIFICATE NO(S).

--------------------------------------------------------------------------------

  

PAR VALUE

--------------------------------------------------------------------------------

   NUMBER OF
SHARES,
UNITS OR
INTERESTS


--------------------------------------------------------------------------------

 

 

Pledged Debt Instruments

 

ISSUER

--------------------------------------------------------------------------------

  

DESCRIPTION OF DEBT

--------------------------------------------------------------------------------

  

CERTIFICATE NO(S).

--------------------------------------------------------------------------------

  

FINAL MATURITY

--------------------------------------------------------------------------------

   PRINCIPAL
AMOUNT


--------------------------------------------------------------------------------

 

 

 

A3-1



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

CREDIT SUISSE,

acting through one or more of its branches,

as Collateral Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

A3-2



--------------------------------------------------------------------------------

ANNEX 4

TO

PLEDGE AND SECURITY AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of                          , 20    , is
delivered pursuant to Section 7.10 (Additional Grantors) of the Pledge and
Security Agreement, dated as of June     , 2005, by Knology, Inc. (the
“Borrower”) and the Subsidiaries of the Borrower listed on the signature pages
thereof in favor of the Credit Suisse (“CSFB”), acting through one or more of
its branches, as agent for the Secured Parties referred to therein (the “Pledge
and Security Agreement”). Capitalized terms used herein but not defined herein
are used with the meanings given them in the Pledge and Security Agreement.

 

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 7.10 (Additional Grantors) of the Pledge and Security Agreement,
hereby becomes a party to the Pledge and Security Agreement as a Grantor
thereunder with the same force and effect as if originally named as a Grantor
therein and, without limiting the generality of the foregoing, hereby grants to
the Collateral Agent, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby collaterally
assigns, mortgages, pledges and hypothecates to the Collateral Agent and grants
to the Collateral Agent a Lien on and security interest in, all of its right,
title and interest in, to and under the Collateral of the undersigned and
expressly assumes all obligations and liabilities of a Grantor thereunder.

 

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 6 to the Pledge and Security Agreement. [By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Pledge and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Pledge
Amendment shall be and become part of the Collateral referred to in the Pledge
and Security Agreement and shall secure all Secured Obligations of the
undersigned.]1

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article III (Representations and Warranties) of the
Pledge and Security Agreement applicable to it is true and correct on and as the
date hereof as if made on and as of such date.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

--------------------------------------------------------------------------------

1 Insert to pledge Stock of the new Subsidiary without doing a Pledge Amendment.

 

A4-1



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED as of the date first above written: [EACH GRANTOR
PLEDGING ADDITIONAL COLLATERAL] By:  

 

--------------------------------------------------------------------------------

Name:     Title:     CREDIT SUISSE,

acting through one or more of its branches,

as Collateral Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

A4-2



--------------------------------------------------------------------------------

ANNEX 5

TO

PLEDGE AND SECURITY AGREEMENT

 

FORM OF SHORT FORM INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

TRADEMARK SECURITY AGREEMENT, dated as of                          , 20    , by
each of the entities listed on the signature pages hereof [or that becomes a
party hereto pursuant to Section 7.1 (Additional Grantors) of the Security
Agreement referred to below] (each a “Grantor” and, collectively, the
“Grantors”), in favor of Credit Suisse (“CSFB”), acting through one or more of
its branches, as agent for the Secured Parties (as defined in the Credit
Agreement referred to below) (in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the First Lien Credit Agreement, dated as of June     ,
20     (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Knology, Inc. (the
“Borrower”), the Lenders and Issuers party thereto and CSFB, acting through one
or more of its branches, as Administrative Agent and Collateral Agent for the
Lenders and Issuers, the Lenders and the Issuers have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Grantors other than the Borrower are party to the Guaranty pursuant
to which they have guaranteed the Obligations; and

 

WHEREAS, all the Grantors are party to a Pledge and Security Agreement of even
date herewith in favor of the Collateral Agent (the “Security Agreement”)
pursuant to which the Grantors are required to execute and deliver this
Trademark Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers and the Collateral Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuers to make their respective extensions of credit
to the Borrower thereunder, each Grantor hereby agrees with the Collateral Agent
as follows:

 

Section 1. Defined Terms

 

Unless otherwise defined herein, terms defined in the Credit Agreement or in the
Security Agreement and used herein have the meaning given to them in the Credit
Agreement or the Security Agreement.

 

Section 2. Grant of Security Interest in Trademark Collateral

 

Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Collateral Agent for the benefit of the Secured Parties,
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in, all of its right, title and interest in, to and
under the following Collateral of such Grantor (the “Trademark Collateral”):

 

(a) all of its Trademarks and Trademark Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto;

 

A5-1



--------------------------------------------------------------------------------

(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark; and

 

(c) all Proceeds of the foregoing, including, without limitation, any claim by
Grantor against third parties for past, present, future (i) infringement or
dilution of any Trademark or Trademark licensed under any Trademark License or
(ii) injury to the goodwill associated with any Trademark or any Trademark
licensed under any Trademark License.

 

Section 3. Security Agreement

 

The security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with the security interest granted to the Collateral
Agent pursuant to the Security Agreement and each Grantor hereby acknowledges
and affirms that the rights and remedies of the Collateral Agent with respect to
the security interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.

 

[SIGNATURE PAGES FOLLOW]

 

A5-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

Very truly yours, [                    ], as Grantor By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

ACCEPTED AND AGREED

as of the date first above written:

 

CREDIT SUISSE,

acting through one or more of its branches, as

Collateral Agent

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

A5-3



--------------------------------------------------------------------------------

SCHEDULE I

TO

TRADEMARK SECURITY AGREEMENT

 

Trademark Registrations

 

INCLUDE ONLY U.S. REGISTERED INTELLECTUAL PROPERTY

 

A. REGISTERED TRADEMARKS

 

B. TRADEMARK APPLICATIONS

 

C. TRADEMARK LICENSES

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

 

A5-4